                                                                  -
Case 3:19-cv-00397-BAS-RBB Document 4 Filed 03/07/19 PageID.15 Page 1 of 2
                                                                                                                                                          FILED
                                                                                                                                                          MAR 0 7 2019
                                            United States District Cou
                                                SOUTHERN DISTRICT OF CALI FORNI                                                              CLERK ll S               1:·11 i:: r~ ICT COURT
                                                                                                                                       SOUTHER!';         : ) 1 S '1'~R i '-. I J F CALI FORNIA
JOHNSON BENJAMIN and RHODE                                                                                                             BY                          ~                    DEPUT Y
BENJAMIN,                                                                           Case N(), 3:19-cv-00397-BAS-RBB
                                                             J>h1inli ff,
                                                     v.                       PRO HAC VICE APPLICATION
NAVY FEDERAL CREDIT UNION,                                Defendant.
                                                                            JOHNSON BENJAMJN and RHODE BENJAMIN
                                                                                   Party Represented


l,               Taxiarchis 1-latzidimitriadis                      hereby petition the above entitled comt to permit me
                             l:\prlic~nll


to appear and participntc in this case and in support of petition slate:
        My firm nmnc: Sulaiman Law Group, Ltd.
            Street address: 2500 S. Highland Avenue, Suitc200
            City, State, ZIP: Lombard, IL 60148
            Phone number: (630) 575-8181
                               -"------'"~~~~~~~~~~~~~~~~~~~~~~~~~-



            Email:             llrntz~~),sulaimanlaw .com

            That on         5/07/2015             I was admitted lo practice before                                                    Illinois State Bar
                          ~~~~~~                                                             ~~~--~-----~
                              (!)~le)                                                                                                   {Name ufCourl)

            and am currently in good standing and eligible to practice in said court,
            thal I am 1101 currently suspended or disbarred in any other court, :ind
            that J O have) rg) have not) concurrently or wirhin the year preceding this application made
            any pro hac vice application to this court.
                                        (H previous a11plk~1tion nllldl!', romplctl! the following)
Title of C<lse
                  ~~~--~~~-~~-~~~~-~-~-~~-~~~-~~~


 Case Number                                                                        Dale of Application
                                                                                                                                             -------
Application:          0   Granted           0   Denied




                               DESIGNATION OF LOCAL COJ.1.~.SJ:U,
 I hereby designate the below named as associate local counsel.
 Nicholas M. Wajda                                                                  {310) 997-0471
 (N ntne}                                                                           (Tclc11lm11c)

 Wajda Luw Group, APC
 (rirm)

 11400 Oly1}1pic Boulevard, Suite 200M                                        Lo:; Angeles                                                                    90064
 (Slrccl)                                                                                                                                                      (Z.it\ C(idc)



                                                                                    (Signature 1>f Ap1lli~~l..7
                                                                                                              ------ ·
                                                                                                    ,.   ..  ./   ,..,.~·   ... ·-~·     .   _.,., ....
 I hereby consent to the above d.csignation.                                               ....-.:::..   _

                                                                                       r:rrarurc of De~ign~c At1or11<.'y)
   Case 3:19-cv-00397-BAS-RBB Document 4 Filed 03/07/19 PageID.16 Page 2 of 2

Pro Hae Vice (For this one particular occasion)

An attorney who is not a member of the California State Bar, but who is a member in good standing of,
and eligible to practice before, the bar of any United States court or of the highest court of any State or
of any Territory or Insular possession of the United States, who is of good moral character, and who has
been retained to appear in this Court, be permitted to appear and participate in a particular case. An
attorney is not eligible to practice pursuant to this paragraph if any one or more of the following apply
to him/her: (1) he/she resides in California, (2) he/she is regularly employed in California, or (3) he/she
is regularly engaged in business, professional, or other activities in California.

The pro hac vice application shall be presented to the Clerk and shall state under penalty of perjury
(1) the attorney's residence and office address, (2) by what court he/she has been admitted to practice
and the date of admission, he/she is in good standing and eligible to practice in said court,
(4) that he/she is not currently suspended or disbarred in any other court, and (5) if he/she has
concurrently or within the year preceding his/her current application made any pro hac vice application
to this court, the title and the case number of each matter wherein he made application, the date of
application, and whether or not his/her application was granted. He/She shall also designate in his
application a member of the bar of this Court with whom the Court and opposing counsel may readily
communicate regarding the conduct of the case and upon whom papers shall be served. He/She shall
file with such application the address, telephone number and written consent of such designee.

Fee:    $206.00

If application and fee require submission via U.S. Mail, please contact:

                                                      CASD Attorney Admissions Clerk
                                                      (619) 557-5329



The pro hac vice application for Taxiarchis Hatzidimitriadis representing Johnson Benjamin, Rhode
Beniamin is herebv:                                                      /            I
D  APPROVED for filing                           ]81
                                                DENIED             GIYJ~ '~ f\d: loLJL ~
                                                                     Local
Date.      ______________ _                      It is so ordered.    ~~
                                                                     Honorable Cynthia Bashant
